 

English Convenience Translation
– Original Agreement has been executed in German language –

  

 Dated 19 April 2017

  

Rheinton GmbH

 

as Shareholder

  

and

  

IntriCon Inc.

 

as Investor

  

and

 

Soundperience GmbH

 

as Company

 



 




Investment Agreement

(Beteiligungsvertrag)

 

Pertaining to Soundperience GmbH

 

 

 

 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

   

Table of Contents

 



Clause Headings   Page         1. DEFINITIONS   4 2. INTERPRETATION   5 3.
SUBJECT MATTER OF THIS AGREEMENT   6 4. INVESTMENT IN SOUNDPERIENCE AND
DEVELOPMENT OF SOFTWARE   6 5. STEP 1 CAPITAL INCREASE   7 6. STEP 2 CAPITAL
INCREASE   7 7. [INTENTIONALLY OMITTED]   8 8. AMENDMENT OF ARTICLES OF
ASSOCIATION   8 9. REPRESENTATIONS AND WARRANTIES   8 10. REMEDIES   10 11.
MANAGEMENT   11 12. RESTRICTIONS ON TRANSFER   12 13. OTHER BUSINESS ACTIVITIES
  13 14. COSTS AND EXPENSES   14 15. NOTICES AND COMMUNICATION   14 16.
MISCELLANEOUS   16

 

2 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

 

Investment Agreement
(the “Agreement”) 

 



 

(1)Rheinton GmbH, having its registered seat in Rüdesheim am Rhein, registered
in the commercial register of the local court of Wiesbaden under no. HRB 20157,
with registered business address at Ingelheimer Strasse 11, 65385 Rüdesheim am
Rhein, Germany, (the “Shareholder” or “Rheinton”);

 

(2)IntriCon Inc., a corporation formed under the laws of Minnesota, USA,
registered in the state of Minnesota with the Secretary of State, with
[registered] business address at 1260 Red Fox Road, Arden Hills, MN 55112, USA
(the “Investor” or “IntriCon”); and

 

(3)Soundperience GmbH, having its registered seat in Rüdesheim am Rhein,
registered in the commercial register of the local court of Wiesbaden under no.
HRB 26144, with registered business address at Ingelheimer Strasse 11, 65385
Rüdesheim am Rhein, Germany, (the “Company” or “Soundperience”; the Shareholder,
the Investor and the Company each a “Party” and together the “Parties”)

 

agree as follows:

 

Reference Deed

 

In order to facilitate notarisation, the Parties have agreed on 18 April 2017 on
a reference deed including annexes (the “Reference Deed”) to deed roll number
348/2017-B of the notary Rudolf Bezler with registered business address in
Stuttgart-Bad Canstatt.

 

This Reference Deed is present in the original at todays’ notarisation. All
Parties involved waive the reading out aloud and the addition of the Reference
Deed at todays’ notarisation. The Reference Deed and annexes thereto are
referred to.

 

The content of the Reference Deed is known to all Parties involved. Insofar as
reference is made to the following Investment Agreement including annexes, the
Parties involved are in agreement that this pertains to the annexes or
appendices of the Reference Deed, unless otherwise explicitly referred to.

 

Preamble

 

(A)The Parties desire to enter into this Agreement for the purposes, among
others of (i) providing for the investment by IntriCon of certain amounts in the
Company, (ii) providing for the creation of new shares in the Company and their
acquisition by IntriCon, (iii) providing for development of certain software by
the Company, (iv) assuring continuity in the management and ownership of the
Company and (v) limiting the manner and terms by which shares in the Company may
be transferred.

 

(B)The Investor has advanced to the Company a EUR 400,000.00 loan (the “Step 1
Loan”). In lieu of full repayment of the Step 1 Loan, the Shareholder, the
Investor

 



3 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

 

 and the Company have agreed that (i) the Shareholder will increase the nominal
capital of the Company by an additional 5,001 shares, (ii) the Shareholder will
be excluded from the subscription to the new shares, (iii) the Shareholder will
permit the Investor to subscribe to, and acquire (übernehmen), such new shares,
(iv) the Investor will pay the nominal value of the new shares of EUR 5,001.00
to the Company, (v) the Investor will pay a premium for such new shares in the
amount of EUR 394,999.00 by offsetting this amount against repayment of an equal
amount of the Step 1 Loan and (vi) the Company will repay to Investor the
balance of the EUR 5,001.00 owed on the Step 1 Loan.

 

(C)The Investor has agreed, and has already started, to advance to the Company
an additional EUR 800,000.00 loan (the “Step 2 Loan”). In lieu of full repayment
of the Step 2 Loan, the Shareholder, the Investor and the Company have agreed
that (i) the Shareholder and the Investor as the then shareholders in the
Company will further increase the nominal capital of the Company by an
additional 19,019 shares, (ii) the Shareholder will be excluded from the
subscription to the new shares, (iii) the Shareholder and the Investor will only
permit the Investor to subscribe to, and acquire (übernehmen), such new shares,
(iv) the Investor will pay the nominal value of the new shares of EUR 19,019.00
to the Company, (v) the Investor will pay a premium for such new shares in the
amount of EUR 780,981.00 by offsetting this amount against repayment of an equal
amount of the Step 2 Loan and (vi) the Company will repay to Investor the
balance of the EUR 19,019.00 owed on the Step 2 Loan.

 

1.Definitions

 

1.1In this Agreement:

 

“Action” is defined in Clause 9.1.12.

 

“Affiliate” “means, with respect to a particular person or entity, any person or
entity controlling, controlled by or under common control with that person or
entity or its other Affiliates.

 

“Agreement” means this Investment Agreement.

 

“Budget” is defined in Clause 11.2.1.

 

“Business Opportunity” is defined Clause 13.

 

“Company” is defined at the beginning of this Agreement.

 

“Director” is defined in Clause 11.1.1.

 

“Encumbrance” means, with respect to any property or asset (including IP
Rights), any pledges, charges, encumbrances (registered or unregistered),
security interests, (statutory) liens, land charges or mortgages
(Grundpfandrechte), public easements (Baulasten), other easements
(Grunddienstbarkeiten), attachments (Pfändungen), hereditary building rights,
options or other adverse rights or any right of any kind in respect of any
property or asset (e.g. retention of title rights, rights for transfer of
ownership in the relevant property or asset, rights to use the relevant property
or asset, covenants not to sue and similar arrangements).

 

“Existing Shares” is defined in Clause 3.2.

 

“Financial Statements” is defined in Clause 9.1.14.

 

“Future Shareholder” is defined in Clause 11.1.

 



4 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

  

“IntriCon” is defined at the beginning of this Agreement.

 

“Investor” is defined at the beginning of this Agreement.

 

“Laws” is defined in Clause 9.1.11.

 

“Non-Transferring Shareholder” is defined in Clause 12.2.1.

 

“Notice” is defined in Clause 12.2.1.

 

“Offered Shares” is defined in Clause 12.3.

 

“Other Business” is defined in Clause 13.

 

“Repayment Request” is defined in Clause 4.2.

 

“Representations and Warranties” is defined in Clause 9.1.

 

“Rheinton” is defined at the beginning of this Agreement.

 

“Shares” means collectively, the Existing Shares, and when issued, the Step 1
Shares and the Step 2 Shares.

 

“Shareholder” is defined at the beginning of this Agreement.

 

“Shareholder’s Best Knowledge” means that, on the date of this Agreement, the
Shareholder or any of its Affiliates, or any of their respective
representatives, including Mr Andreas Perscheid, had actual knowledge (positive
Kenntnis) or lack of knowledge due to negligence.

 

“Software” is defined in Clause 4.1.

 

“Soundperience” is defined at the beginning of this Agreement.

 

“Step 1 Loan” is defined in the Preamble.

 

“Step 1 Shares” is defined in Clause 3.3.

 

“Step 2 Completion Date” is defined in Clause 4.2.

 

“Step 2 Loan” is defined in the Preamble.

 

“Step 2 Shares” is defined in Clause 3.3.

 

“Terms” is defined in Clause 12.2.1.

 

“Transfer” is defined in Clause 12.1.

 

“Transferring Shareholder” is defined in Clause 12.2.1.

 

1.2Unless otherwise indicated, the definition of a term in the singular shall
include the definition of such term in the plural and vice versa.

 

2.Interpretation

 

2.1The index and headings are for convenience only and shall be ignored in
construing this Agreement.

 

2.2Unless expressly otherwise provided in this Agreement, any reference to a
Clause or a Schedule is a reference to a Clause or a Schedule of this Agreement.

 

2.3Any reference to a defined document is a reference to that defined document
as amended, restated, waived, varied, supplemented, novated, extended or changed
in any other way from time to time.

 

2.4The words “including”, “includes”, “in particular” or “such as” shall be
deemed to be followed by the phrase “without limitation” and shall not be
construed to express limitation in any way.

 



5 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

  

3.Subject Matter of this Agreement

 

3.1The Company is a limited liability company (Gesellschaft mit beschränkter
Haftung), incorporated under the laws of the Federal Republic of Germany, having
its registered seat in Rüdesheim am Rhein, Germany, registered in the commercial
register of the local court of Wiesbaden under no. HRB 26144, with registered
business address at Ingelheimer Strasse 11, 65385 Rüdesheim am Rhein, Germany.

 

3.2The share capital of the Company in the amount of EUR 25,000 is divided into
25,000 shares in the nominal amount of EUR 1 per share with the consecutive
numbers 1 to 25,000 (together the “Existing Shares”). All Existing Shares are
held by the Shareholder. The Shareholder is also listed as the holder of all
Existing Shares in the last list of shareholders dated 20 December 2012 which is
recorded in the commercial register.

 

3.3Pursuant to the terms of this Agreement, the Shareholder intends to increase
the nominal capital of the Company twice, and to create (i) in the context of
the conclusion of this Agreement 5,001 new shares (the “Step 1 Shares”) , and
(ii) together with the Investor, upon the Step 2 Completion Date, an additional
19,019 new shares (the “Step 2 Shares”) in the Company, and permit only the
Investor to subscribe to, and acquire (übernehmen), these new shares.

 

3.4The Company does not own any real property.

 

4.Investment in Soundperience and Development of Software

 

4.1Step 1 Investment

 

Prior to the date hereof, IntriCon has advanced to the Company the sum of EUR
400,000.00 as the Step 1 Loan, the receipt of which is hereby acknowledged by
the Company and the Shareholder, for the purpose of developing certain
self-fitting software that communicates and interoperates with IntriCon’s
hearing aids, as further described in Schedule 4.1.(A) attached hereto (the
“Software”). With regard to the Software, the Parties hereto have entered into
and have executed a license agreement, corresponding, in form and content, to
Schedule 4.1 (C) attached hereto. The Parties agree that work to be performed
under Step 1 on Schedule 4.1.(A) has been completed and, as consideration, the
Step 1 Shares shall be created and acquired (übernommen) by IntriCon
(representing approximately 16.67% (post capital increase) of the Company’s
nominal share capital) pursuant to Clause 5. Attached as Schedule 4.1 (B) hereto
is the study conducted in the German market required under the Step 1 Investment
described in this paragraph.

 

4.2Step 2 Investment

 

IntriCon has agreed, and already started, to advance to the Company the sum of
EUR 800,000.00 as the Step 2 Loan at the times and in the amounts as indicated
on the Funding Schedule set forth under Step 2 on Schedule 4.1(A). The Company
shall use its best efforts to continue to develop the Software, as further
described under Step 2 on Schedule 4.1(A). Upon completion of the work
identified under Step 2 on Schedule 4.1(A) (the “Step 2 Completion Date”), the
Shareholder and the Investor shall create the Step 2 Shares (representing
approximately 32.33% (post the second capital increase) of the Company’s nominal
share capital) pursuant to Clause 6, bringing the total shares in the Company
held by IntriCon to 24,020 shares (representing approximately 49% of the then
nominal share capital

 



6 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

  

of the Company). In the event that the work to be performed under Step 2 is not
completed on a timely and – from IntriCon’s perspective – satisfactory basis as
outlined in Schedule 4.1(A), upon written notice to the Company, IntriCon shall
have the right to cease funding Step 2 and the Company shall repay, without
undue delay (unverzüglich) the total investment then provided by IntriCon under
Step 2 (the “Repayment Request”). Achievement of the timing under Step 2 is
dependent on progress and documentation of the new hearing aid product line,
which is the responsibility of IntriCon. The Company is not responsible for
missing hearing aid documents, mistakes on hearing aid product developments and
hearing aid hardware failures or missing features. The Company will request the
needed materials to keep within the Step 2 timeline as described under Step 2 on
Schedule 4.1(A) and IntriCon shall use its commercially reasonable efforts to
deliver the materials as agreed between IntriCon and the Company. Neither the
Company nor Rheinton is responsible for delays or failures of hearing aid
hardware, software supplied by a third party, or IntriCon’s firmware.

 

5.Step 1 Capital Increase

 

5.1Immediately after the notarization of this Agreement, the Shareholder will
adopt the resolution to increase the share capital of the Company as attached as
Schedule 5.1(A), and the Shareholder and the Company shall cause the commercial
register application attached as Schedule 5.1(B) to be filed without undue delay
(unverzüglich).

 

5.2The Shareholder, the Investor and the Company hereby agree that the Investor
will be entitled to offset the claim for repayment of the Step 1 Loan in the
amount of EUR 394,999.00 against the Investor’s future obligation to pay the
premium in the same amount, as further described in more detail in Schedule 5.1
(A).

 

5.3The Company hereby confirms to the Investor that the obligation to pay the
premium described in more detail in Schedule 5.1 (A) will have been fulfilled
upon the Investor declaring the offsetting against the repayment of the Step 1
Loan in the amount of EUR 394,999.00.

 

5.4The Company shall pay to the Investor the amount of EUR 5,001.00 without
undue delay (unverzüglich) representing the balance of the Step 1 Loan.

 

6.Step 2 Capital Increase

 

6.1As of the earlier of

 

(i)the Step 2 Completion Date, or

 

(ii)at the option of the Investor, the Repayment Request not having been
fulfilled within 20 Business Days in Frankfurt am Main, Germany,

 

the Shareholder and the Investor will adopt the resolution to increase the share
capital of the Company as attached as Schedule 6.1(A), and the Shareholder, the
Investor and the Company shall cause the commercial register application
attached as Schedule 6.1 (B) to be filed without undue delay (unverzüglich)
thereafter.

 

6.2The Shareholder, the Investor and the Company hereby agree that the Investor
will be entitled to offset the claim for repayment of the Step 2 Loan in the
amount advanced to the Company against the Investor’s future obligation to pay
the premium in the same amount, as further described in more detail in Schedule
6.1 (A).

 



7 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

  

6.3The Company hereby confirms to the Investor that the obligation to pay the
premium described in more detail in Schedule 6.1 (A) will have been fulfilled
upon the Investor declaring the offsetting against the repayment of the Step 2
Loan in the amount advanced to the Company, up to a maximum amount of EUR
780,981.00.

 

6.4Immediately after the capital increase and offsetting described in more
detail in subparas. 6.2 and 6.3, the Company shall pay to the Investor the
amount of EUR 19,019.00 without undue delay (unverzüglich) representing the
balance of the Step 2 Loan.

 

7.[Intentionally omitted]

 

8.Amendment of Articles of Association

 

Immediately prior to the notarization of this Agreement, the Shareholder adopted
a notarized resolution to amend the articles of association of the Company to
reflect the amendment set out in Schedule 5.1(A) (AoA) and the managing director
of the Company has signed an application to file the amended articles of
association with the commercial register, which the acting notary will file in
the context of the capital increase.

 

9.Representations and Warranties

 

9.1The Shareholder hereby represents and warrants to the Investor by way of an
independent guarantee (selbstständiges Schuldversprechen) within the meaning of
section 311 (1) German Civil Code (Bürgerliches Gesetzbuch) that the statements
set forth in this Clause 9.1 (together the “Representations and Warranties”) are
correct on the date of this Agreement and at the points in time at which the
Investor will acquire (übernehmen) the Step 1 Shares and the Step 2 Shares,
respectively.

 

9.1.1The Company is a corporation duly established and validly existing as a
limited liability company (Gesellschaft mit beschränkter Haftung) under the laws
of the Federal Republic of Germany.

 

9.1.2The information in Clause 3 is correct and complete. The Shares are fully
paid in. The share capital of the Company has not been repaid or reimbursed to
the shareholders. There are no obligations to make further contributions
(Nachschusspflichten).

 

9.1.3The Shareholder is the legal and economic owner of the Shares. The Shares
are not subject to a trust relationship (Treuhandverhältnis).

 

9.1.4The Shares are free and clear of any Encumbrances or other third party
rights and have not been previously pledged or charged in favour of third
parties. There are no options or rights which entitle any person to have any
Shares in the Company issued or transferred.

 

9.1.5The Shareholder is entitled to create the Step 1 Shares and the Step 2
Shares and when issued to Investor as contemplated by this Agreement, such
shares shall be fully paid and free and clear of any Encumbrances or other third
party rights.

 

9.1.6All facts and circumstances concerning the Company which are capable of
being registered in the commercial register have been registered therein. As of
the date of this Agreement, the last list of shareholders

 



8 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

 



 dated 20 December 2012 recorded in the commercial register is correct and
complete.

 

9.1.7The Company is not party to any silent partnership agreements (stille
Gesellschaften), any profit and loss transfer and/or control agreements
(Ergebnisabführungs- und/oder Beherrschungsverträge), any enterprise agreements
(Unternehmensverträge) within the meaning of sections 291, 292 German Stock
Corporation Act (Aktiengesetz) or similar arrangements under which any third
party would be entitled to a participation in the profit or revenue of the
Company.

 

9.1.8With regard to the Shareholder and the Company, no insolvency proceedings
are pending and no filing for such proceedings has been made nor is such filing
required. Neither the Shareholder nor the Company are imminently illiquid within
the meaning of section 18 German Insolvency Code (Insolvenzordnung).

 

9.1.9The place from which the Shareholder and the Company are actually
administrated and where all material decisions are taken (tatsächlicher
Verwaltungssitz) is located in the Federal Republic of Germany.

 

9.1.10Each of Rheinton and the Company has full power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement constitutes the legal, valid and binding obligation of
each of Rheinton and the Company, enforceable against each of Rheinton and the
Company in accordance with its terms.

 

9.1.11The execution and performance by each of Rheinton and the Company of this
Agreement and the documents to be delivered hereunder, and the consummation of
the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the articles of association or other organizational documents of
each of Rheinton and the Company; (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation (collectively,
“Laws”) applicable to Rheinton or the Company; (c) conflict with, or result in
(with or without notice or lapse of time or both) any violation of, or default
under, or give rise to a right of termination, acceleration or modification of
any obligation or loss of any benefit under any contract or other instrument to
which Rheinton or the Company is a party; or (d) result in the creation or
imposition of any Encumbrances on the Step 1 Shares or the Step 2 Shares or the
assets of the Company. No consent, approval, waiver, permit, license or
authorization is required to be obtained by Rheinton or the Company from any
person or entity (including any governmental authority) in connection with the
execution and performance by them of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.1.12There is no claim, action, suit, proceeding or governmental investigation
(“Action”) of any nature pending or threatened against or by Rheinton or the
Company.

 

9.1.13Each of Rheinton and the Company has been and remains in compliance with
all applicable Laws and there exists no condition or event relating to Rheinton
or the Company which would give rise to a violation or default of any applicable
Law. Each of Rheinton and the Company maintains in full

 



9 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

 



 force and effect all licenses, permits, certifications or other governmental
authorizations necessary for their respective continued lawful operation, and no
such licenses, permits, certifications or other governmental authorizations will
be forfeited or affected by the transactions contemplated by this Agreement.

 

9.1.14True, correct and complete copies of the unaudited balance sheet and
statements of operations of the Company as of and for the years ended 2014 and
2015 and August 2016 year-to-date (collectively, the “Financial Statements”) are
attached as Schedule 9.1.14 hereto. Except as set forth on the Financial
Statements, the Company does not have any liabilities or obligations of any
kind.

 

9.1.15Attached hereto as Schedule 8 5.1 (A) is a true and correct copy of the
articles of association of the Company as amended by way of a shareholder’s
resolution. Other than the articles of association of the Company, there are no
voting trusts, proxies or other agreements or understandings in effect with
respect to the voting or transfer of any of the Shares or management of the
Company.

 

9.1.16The Company owns and has valid title to the Software or holds full
licenses for the sale, use, assignment and licensing of the Software. To the
Shareholder’s Best Knowledge, the Software does not infringe, violate, dilute or
misappropriate the intellectual property of any person or entity or contain any
virus or other malware designed to damage, detrimentally interfere with or
expropriate any systems, data, personal information or property of another. To
the Shareholder’s Best Knowledge, none of the source, object or executable code
housed in or delivered with the Software is subject to any open source agreement
or other agreement which would restrict the Company’s or IntriCon’s rights to
use, reproduce, or distribute the same.

 

9.1.17No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
each of Rheinton and the Company.

 

9.2The Representations and Warranties are given only within the scope of and
subject to the limitations, rights and remedies set forth in Clause 10 which
constitute an integral part of the Representations and Warranties.

 

9.3The Representations and Warranties shall not constitute an agreement on a
certain condition (Beschaffenheitsvereinbarung) within the meaning of section
434 German Civil Code or a guarantee of quality concerning a condition
(Beschaffenheitsgarantie) within the meaning of section 443 German Civil Code,
but a sui generis contractual liability regime (vertragliches Haftungsregime sui
generis) to which sections 443, 444 German Civil Code shall not apply.

 

10.Remedies

 

10.1In the event that any of the Representations and Warranties is incorrect,
the Shareholder shall, within four weeks of receipt of a corresponding request
by the Investor, establish the situation that would exist had the relevant
Representations and Warranties been correct (restitution in kind
(Naturalrestitution)). If and to the extent that (i) the Shareholder fails to
effect restitution in kind within such time

 



10 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

 



 period or (ii) restitution in kind is not possible, the Investor shall have the
right to claim monetary damages from the Shareholder.

 

10.2For the purposes of determining the liability of the Shareholder, sections
249 to 257 German Civil Code (Bürgerliches Gesetzbuch) shall apply.

 

10.3The rights and remedies provided for in this Clause 10 shall be the
exclusive rights and remedies of the Investor in respect of any incorrectness of
the Representations and Warranties. Subject to the initial claims for specific
performance and rights and remedies for a breach of obligations and covenants
expressly set forth in this Agreement, all other rights and remedies of the
Investor, irrespective of their nature, amount or legal basis, are excluded.
This shall apply in particular to rights for breach of contractual or
pre-contractual obligations, any rights to reduction of the purchase price, to
withdrawal or to avoidance (Anfechtung) and any rights for frustration of
agreement pursuant (section 313 German Civil Code).

 

10.4All rights and claims of the Investor under or in connection with this
Agreement shall become time-barred (verjähren) within 24 months of the
notarization of this Agreement.

 

10.5Nothing in this Agreement shall have the effect of limiting any liability of
the Shareholder arising from misconduct (Vorsatz) or fraudulent
misrepresentation (arglistige Täuschung).

 

11.Management

 

11.1Managing Directors

 

As from the date of this Agreement, each of IntriCon and Rheinton (each a
“Future Shareholders” and collectively, the “Future Shareholders”) shall vote
all Shares held by such Future Shareholder and shall take all other necessary or
desirable actions within such Future Shareholder’s control (including attendance
at meetings in person or by proxy for purposes of obtaining a quorum and
execution of written consents in lieu of meetings), and the Future Shareholders
shall cause the Company to take all necessary or desirable actions within its
control (including calling special director and shareholder meetings), so that

 

11.1.1The number of managing directors (each a “Director” and, collectively, the
“Directors”) of the Company shall be one or, if IntriCon so requests two, or
such other number as may be unanimously determined by the Future Shareholders
from time to time; and

 

11.1.2Each of the Shareholders shall have the right to designate one person to
be elected to serve as a Director at all times. The initial designee of Rheinton
is Andreas Perscheid; IntriCon does not wish to designate a Director at this
time; and

 

11.1.3No Director shall be authorised to represent the Company when entering
into transactions with himself/herself, including as the representative of a
third party (restrictions set forth in section 181 German Civil Code,
Bürgerliches Gesetzbuch), unless the Future Shareholders have explicitly
previously approved of this in writing.

 

11.1.4The Company shall, and the Future Shareholders shall cause each Director
designated by them (it being understood that Andreas Perscheid has been
designated by the Shareholder) to, obtain each Future

 



11 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

 

 Shareholders’ written approval prior to entering into any transaction outside
ordinary business that has not been provided for and approved by the Future
Shareholders in the Budget, including but not limited to those items described
in Section 11.2.



 

To the extent that any of the persons elected pursuant to the foregoing
procedure cease to be a Director for any reason, the vacancy shall be filled by
the election of a person designated by the Shareholder whose designee ceased to
be a Director.

 

11.2Actions Requiring the Consent of all of the Future Shareholders

 

Notwithstanding any provision of this Agreement to the contrary, the Company
shall not take, and the Future Shareholders shall cause each Director designated
by them not to take, any of the following actions, directly or indirectly,
without the prior written consent of each Future Shareholder:

 

11.2.1Incur or guarantee any indebtedness, other than as provided in a budget
approved by the Future Shareholders (the “Budget”). The Budget will be prepared
by the Managing Director on or before 30 October of each calendar year and will
submit the Budget to the Future Shareholders. It is deemed adopted, if no Future
Shareholder has objected on or before 31 December of the same calendar year. In
case of doubt, the Future Shareholders decide by shareholder resolution, in an
extraordinary shareholder meeting requiring the consent of all Future
Shareholders.

 

11.2.2Require the Future Shareholders to make any additional capital
contribution to the Company;

 

11.2.3Declare or pay any distributions or dividends to Future Shareholders;

 

11.2.4Pledge any securities, Software or other material assets of the Company;

 

11.2.5Issue or sell any additional shares in the Company, including the Shares,
(in this case each Future Shareholder shall have a pre-emptive right to purchase
its pro rata share of any additional shares);

 

11.2.6Make any capital expenditure, other than as provided in the Budget;

 

11.2.7Sell, dispose or license all or a substantial portion of the assets of the
Company, including without limitation any of the Software, or merge with any
other entity; the licensing of Software in the the ordinary course of business
is permitted;

 

11.2.8Acquire all or any material portion of the equity or assets of another
company, whether by merger, acquisition, combination or otherwise;

 

11.2.9Dissolve or liquidate the Company, or take any other similar action; or

 

11.2.10Amend the Company’s articles of association.

 

12.Restrictions on Transfer

 

12.1General

 

No Future Shareholder shall sell, transfer, assign, pledge, grant a security
interest in, or grant, cause or permit any Encumbrance on, or otherwise dispose
of (whether with or without consideration and whether voluntarily or
involuntarily or by operation of Law) (a “Transfer”) any interest in its shares
in the Company, including the Shares, other than with the unanimous written
consent of the other

 



12 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

 

Future Shareholder. For the avoidance of doubt, the sale of stocks of IntriCon
or to IntriCon’s parent shall not be deemed a Transfer under this Agreement.

 

12.2Transfer Requirements

 

In the event that any Future Shareholder desires to transfer shares in the
Company, including the Shares, such Transfer shall not be effected until:

 

12.2.1such Future Shareholder (the “Transferring Shareholder”) shall have
notified the other Future Shareholder (the “Non-Transferring Shareholder”) in
writing (the “Notice”) of the proposed disposition and shall have furnished the
Non-Transferring Shareholder with a detailed statement of the circumstances
surrounding the proposed Transfer, including any proposed terms of the Transfer,
including Transfer price (collectively, the “Terms”), and the Non-Transferring
Shareholder shall have (i) declined or failed to exercise its right of first
refusal set forth in Clause 12.3 and (ii) consented (in its sole and absolute
discretion) in writing to such proposed Transfer; and

 

12.2.2the transferee has agreed in writing to be bound by the terms of this
Agreement.

 

12.3Right of First Refusal

 

Without limiting the generality of the preceding Section, the Non-Transferring
Shareholder shall have the option to purchase all of the shares (“Offered
Shares”) which is the subject of the proposed Transfer at the price and on the
other terms and conditions contained in the Terms, and may exercise its option
by giving written notice of exercise to the Transferring Shareholder within 45
days after the date of the Notice, and closing on such shares shall occur within
15 days thereafter via electronic transmission of documents.

 

12.4Transfers in Violation of Agreement

 

Any Transfer or attempted Transfer of any shares in the Company, including the
Shares, in violation of any provision of this Agreement shall be void, and the
Shareholder, the Investor and the Company shall not cause to filed or permit to
be filed any amended shareholders’ list with the commercial register and the
Company shall not treat any purported transferee of such shares as the owner of
such shares for any purpose.

 

13.Other Business Activities

 

The Parties hereto, including the Company, expressly acknowledge and agree that:
(i) each Future Shareholder and its Affiliates are permitted to have, and may
presently or in the future have, investments or other business or strategic
relationships, ventures, agreements or other arrangements with persons or
entities other than the Company or any Company subsidiary that are engaged in
the business of the Company or any Company subsidiary, or any other business, or
that are or may be competitive with the Company or any Company subsidiary, (any
such other investment or relationship, an “Other Business”), except that no
party may enter into agreements with third parties with comparable content to
the Signison Agreement which agreements directly compete with Signison (as
defined below); (ii) no Future Shareholder or its Affiliates will be prohibited
by virtue of such Shareholder’s investment in the Company from pursuing and
engaging in any Other Business; (iii) no Future Shareholder or its Affiliates
will be obligated to

 



13 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

 

inform the Company or any other Future Shareholder of any opportunity,
relationship or investment in any Other Business (a “Business Opportunity”) or
to present any Business Opportunity to the Company, and the Company and each
Future Shareholder hereby renounces any interest in any Business Opportunity and
any expectancy that a Business Opportunity will be offered to it; (iv) nothing
contained herein shall limit, prohibit or restrict any Director from serving on
the board of directors or other governing body or committee of any Other
Business; and (v) no Future Shareholder will acquire, be provided with an option
or opportunity to acquire, or be entitled to any interest or participation in
any Other Business or Business Opportunity as a result of the participation
therein of any of a Future Shareholder or its Affiliates. The parties hereto
expressly authorize and consent to the involvement of the any Future Shareholder
and/or its Affiliates in any Other Business. The parties hereto expressly waive,
to the fullest extent permitted by applicable Law, any rights to assert any
claim that such involvement breaches any fiduciary or other duty or obligation
owed to the Company or any Future Shareholder or to assert that such involvement
constitutes a conflict of interest by such persons or entities with respect to
the Company or any Future Shareholder. “Signison Agreement” means that certain
agreement dated as of 6 October, 2016 between Soundperience, IntriCon GmbH
(registered with the commercial register in Munich under HRB 76453) and IntriCon
Corp. (registered in the State of Pennsylvania with the Secretary of State, with
business address at 1260 Red Fox Road, Arden Hills, MN 55112, USA), and
“Signison” means Signison GmbH.

 

14.Costs and Expenses

 

The costs for the notarization of this Agreement shall be borne by the Investor.
The costs for the capital increases described in this Agreement, including the
cost of amending the Articles of Amendment and making any filings with the
commercial register, shall be borne by the Investor. Any other costs and
expenses shall be borne by the party to this Agreement commissioning or
incurring the relevant costs and expenses.

 

15.Notices and Communication

 

15.1Any notice or other communication under this Agreement shall be in English
or, if in any other language, accompanied by a translation into English.

 

15.2All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by an internationally recognized
overnight courier (receipt requested); or (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient. Such communications must be sent
to the respective parties at the addresses indicated below (or at such other
address for a party as shall be specified in a notice given in accordance with
this Section). Any notice to the Company shall be given by providing notice to
each of the Shareholders as set forth below.

 



14 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

 


If to IntriCon:

 

 

 

 

 

 

  

 

with a copy to:

 

 

 

IntriCon 

Attention: Scott Longval 

1260 Red Fox Road 

Arden Hills, MN 55112 

USA

 

Facsimile: +1 651-636-8944 

E-mail: Slongval@intricon.com  

Blank Rome LLP 

Attention: Francis E. Dehel 

One Logan Square 

Philadelphia PA 19103 

USA

  

Facsimile: +1 215-832-5532 

E-mail: dehel@blankrome.com 

  If to Rheinton:

Rheinton GmbH 

Attention: Geschäftsführung 

Ms Kerstin Perscheid 

Ingelheimer Strasse 11 

65385 Rüdesheim am Rhein 

Germany 

 

Facsimile: +49 6722 500985 

E-mail: kperscheid@rheinton.de

 

If to the Company:

Soundperience GmbH 

Attention: Geschäftsführung 

Mr. Andreas Perscheid 

Ingelheimer Strasse 11 

65385 Rüdesheim am Rhein 

Germany

  

Facsimile: +49 6722 710788 

E-mail: andreas.perscheid@soundperience.com

 

with a copy to:

IntriCon 

Attention: Scott Longval  

1260 Red Fox Road 

Arden Hills, MN 55112  

USA

 

Facsimile: +1 651-636-8944 

E-mail: Slongval@intricon.com 

 



15 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

  

16.Miscellaneous

 

16.1Governing law. This Agreement shall be governed by and construed in
accordance with the laws of the Federal Republic of Germany and excluding any
international conflict-of-law rules.

 

16.2Venue. Exclusive place of jurisdiction for all disputes arising under or in
connection with this Agreement is Frankfurt am Main, Germany.

 

16.3Entire Agreement. This Agreement, including the Schedules thereto as well as
a License Agreement among the parties, constitute the sole and entire agreement
of the parties to this Agreement with respect to the subject matter contained
herein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. The
Parties acknowledge and agree that this Agreement shall not affect or modify
their joint venture agreement regarding Signison.

 

16.4Assigns. No party to this Agreement is entitled to transfer its rights under
this Agreement without the prior written consent of the other party to this
Agreement, except that (a) if IntriCon shall merge or consolidate with or into,
or sell or otherwise transfer all or substantially all of its assets to, another
entity which assumes IntriCon’s obligations under this Agreement, IntriCon may
assign its rights hereunder to that entity and (b) IntriCon may assign this
Agreement to any entity which directly or indirectly owns all of the equity of
IntriCon. Any attempted transfer or assignment in violation of this Section
shall be void.

 

16.5Severability. Should any individual provision of this Agreement be or become
wholly or partially invalid or unrealisable, or should there prove to be an
omission herein, this shall not affect the validity of the remaining provisions.
In the place of the invalid or unrealisable provision or in order to fill the
gap, the parties to this Agreement undertake to agree on an appropriate
provision that, within the framework of what is legally permissible, comes
closest to what the parties to this Agreement intended or would have intended in
accordance with the purpose of this Agreement if they had considered the matter
at the outset.

 

16.6No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

16.7Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

16.8Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

16.9Form requirement. The parties to this Agreement shall agree on any
amendments, or adjustments to this Agreement pursuant to Clause 16.5, in each

 



16 

 

 

English Convenience Translation
– Original Agreement has been executed in German language –

 



 case including this Clause 16.9, in writing unless notarization is required in
which case such amendments or adjustments have to be notarized.

 

The above record was read aloud by the notary to the persons appearing, approved
by them and signed by the persons appearing and the acting notary in their own
hand as follows:

 



17 

 